NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2008-1352

                                TRIANTAFYLLOS TAFAS,

                                                  Plaintiff-Appellee,

                                            and

          SMITHKLINE BEECHAM CORPORATION (doing business as
   GlaxoSmithKline), SMITHKLINE BEECHAM PLC, and GLAXO GROUP LIMITED
                       (doing business as GlaxoSmithKline),

                                                  Plaintiffs-Appellees,

                                             v.

      DAVID J. KAPPOS, Under Secretary of Commerce for Intellectual Property
        and Director of the United States Patent and Trademark Office, and
             UNITED STATES PATENT AND TRADEMARK OFFICE,

                                                  Defendants-Appellants.

     Appeal from the United States District Court for the Eastern District of Virginia
              in consolidated case nos. 1:07-CV-846 and 1:07-CV-1008,
                           Senior Judge James C. Cacheris.

                                        ORDER

       Upon consideration of the court's July 28, 2009 order granting the parties' joint

motion for a stay of en banc proceedings,

       IT IS ORDERED THAT:

       Absent further order of this court, the appellants' additional en banc brief is due

within 60 days of the date of filing of this order. Absent further order of this court, the

parties shall file the required copies of their original briefs within 60 days of the date of
filing of this order. The remaining brief due dates should be calculated in compliance

with this court's July 6, 2009 order.

                                              FOR THE COURT



  August 21, 2009                              /s/ Jan Horbaly
     Date                                     Jan Horbaly
                                              Clerk


cc:    Steven J. Moore, Esq.
       John M. Desmarais, Esq.
       James A. Toupin, Esq.




2008-1352                               -2-